Exhibit 10.3

MTC TECHNOLOGIES, INC.

2007 DEFERRED COMPENSATION PLAN

Effective January 1, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I        Purpose and Effective Date    1

1.1.

   Purpose    1

1.2.

   Effective Date    1 ARTICLE II        Definitions    1

2.1.

   Account.    1

2.2.

   Beneficiary.    1

2.3.

   Board.    1

2.4.

   Bonus Deferral Commitment.    1

2.5.

   Change in Control    1

2.6.

   Code.    2

2.7.

   Company.    2

2.8.

   Company Contribution Account    2

2.9.

   Compensation.    2

2.10.

   Compensation Deferral.    2

2.11.

   Disability.    2

2.12.

   Discretionary Contribution.    3

2.13

   Elective Deferral Account    3

2.14.

   Employer    3

2.15.

   Matching Contribution.    3

2.16.

   Participant.    3

2.17.

   Participation Agreement.    3

2.18.

   Plan.    3

2.19.

   Plan Administrator.    3

2.20.

   Plan Year.    3

2.21.

   Retirement    3

2.22.

   Salary Deferral Commitment.    4

2.23.

   Unforeseeable Emergency.    4

2.24.

   Year of Plan Participation    4 ARTICLE III        Eligibility and
Participation    4

3.1.

   Eligibility.    4

3.2.

   Participation.    4

3.3.

   Partial Year Participation    4

3.4.

   Change of Status    5 ARTICLE IV        Elective Deferrals    5

4.1.

   Amount of Deferral Election.    5

4.2.

   Deferral Limits.    5

4.3.

   Treatment under Qualified Plan.    6

4.4.

   Period of Commitment.    6 ARTICLE V        Participant Accounts    6

5.1.

   Establishment of Accounts.    6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

5.2.

   Crediting Compensation Deferrals to Elective Deferral Account.    6

5.3.

   Crediting Matching Contributions to Company Contribution Account    6

5.4.

   Crediting Discretionary Contributions to Company Contribution Account.    7

5.5.

   Interest on Account.    7

5.6

   Valuation of Account.    7

5.7.

   Vesting of Accounts    7

5.8.

   Statement of Account    7 ARTICLE VI        Payments to Participants    8

6.1.

   Distributions.    8

6.2.

   Separation from Service.    8

6.3.

   Form of Payment    8

6.4.

   Disability.    8

6.5.

   Death.    8

6.6.

   Unforeseeable Emergency    9

6.7.

   Small Accounts    9

6.8.

   Valuation of Payments    9

6.9.

   Delay of Payment for Specified Employees    9

6.10.

   Effect of Code Section 4999    10

6.11.

   Discharge for Cause    10

6.12.

   Withholding Taxes    10

6.13.

   Effect of Payment    11 ARTICLE VII        Beneficiary Designation    11

7.1.

   Beneficiary Designation.    11

7.2.

   Changing Beneficiary.    11

7.3.

   Community Property.    11

7.4.

   No Beneficiary Designation.    11

7.5.

   Effect of Payment    11 ARTICLE VIII        Administration    11

8.1.

   Plan Administrator.    11

8.2.

   Agents    12

8.3.

   Binding Effect of Decisions    12

8.4.

   Indemnification of Plan Administrator    12 ARTICLE IX        Claims
Procedures    12

9.1.

   Claim.    12

9.2.

   Claim Decision.    12

9.3.

   Request for Review.    13

9.4.

   Review of Decision.    13

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE X        Miscellaneous    13

10.1.

   Unfunded Plan    13

10.2.

   Unsecured General Creditor    13

10.3.

   Trust Fund    14

10.4.

   Protective Provisions.    14

10.5.

   Inability to Locate Participant or Beneficiary.    14

10.6.

   No Contract of Employment.    14

10.7.

   No Limitation on Company Actions.    14

10.8.

   Obligations to Company.    15

10.9.

   No Liability for Action or Omission.    15

10.10.

   Nonalienation of Benefits.    15

10.11.

   Liability for Benefit Payments.    15

10.12.

   Governing Law.    15

10.13.

   Severability of Provisions.    16

10.14.

   Headings and Captions.    16

10.15.

   Gender, Singular and Plural.    16

10.16.

   Notice.    16

10.17.

   Amendment and Termination.    16

 

iii



--------------------------------------------------------------------------------

MTC TECHNOLOGIES, INC.

2007 DEFERRED COMPENSATION PLAN

Effective January 1, 2007

ARTICLE I

Purpose and Effective Date

1.1. Purpose. This plan is intended to allow a select group of key management or
other highly compensated employees of the Company and its parents, affiliates
and subsidiaries to defer the receipt of compensation that would otherwise be
payable to them and to provide supplemental retirement benefits for those
employees. The terms of this Plan are intended to, and shall be interpreted and
applied so as to, comply in all respects with the provisions of Internal Revenue
Code Section 409A and regulations and rulings thereunder.

1.2. Effective Date. This Plan shall be effective as of January 1, 2007.

ARTICLE II

Definitions

For ease of reference, the following definitions will be used in the Plan:

2.1. Account(s). “Account(s)” means the account(s) maintained on the books of
the Company used solely to calculate the amount payable to each Participant who
defers Compensation under this Plan and shall not constitute or be treated as a
separate fund of assets.

2.2. Beneficiary. “Beneficiary” means the person, persons or entity designated
by the Participant to receive payments under this Plan in the event of the
Participant’s death as provided in Article VII.

2.3. Board. “Board” means the Board of Directors of MTC Technologies, Inc.

2.4. Bonus Deferral Commitment. “Bonus Deferral Commitment” means that portion
of bonus compensation for which a Participant has made an election to defer
receipt pursuant to Article IV.

2.5. Change in Control. “Change in Control” means a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as defined by the Secretary of the Treasury in
§1.409A-3(g)(5) of the proposed regulations issued under Section 409A of the
Code or any final regulations under that section.

 

1



--------------------------------------------------------------------------------

2.6. Code. “Code” means the Internal Revenue Code of 1986, as amended (and any
regulations thereunder).

2.7. Company. “Company” means MTC Technologies, Inc., an Ohio corporation, its
parents, subsidiaries, affiliates and successors (excluding any parent,
subsidiary or affiliate that has not been approved by the Plan Administrator for
participation in this Plan). Where the context so requires, “Company” used in
reference to a Participant means the specific entity that is part of the Company
as defined herein that employs the Participant at any relevant time.

2.8. Company Contribution Account. “Company Contribution Account” means the
Account maintained in accordance with Sections 5.3 and 5.4 with respect to any
Matching Contributions and Discretionary Contributions made under this Plan. A
Participant’s Company Contribution Account shall be utilized solely as a device
for the determination and measurement of amounts to be paid to the Participant
pursuant to this Plan and shall not constitute or be treated as a separate fund
of assets.

2.9. Compensation. “Compensation” means compensation for services performed,
including salary and bonus. This includes a Participant’s (i) base salary as in
effect from time to time during a Plan Year and (ii) bonuses earned during a
Plan Year. In no event shall any of the following items be treated as
Compensation hereunder: (i) payments from this Plan or any other Company
nonqualified deferred compensation plan; (ii) any form of non-cash compensation
or benefits, including short and long term disability payments, group life
insurance premiums, income from the exercise of non-qualified stock options,
from the disqualifying disposition of incentive stock options, or realized upon
vesting of restricted stock or the delivery of shares in respect of restricted
stock units (or other similar items of income related to equity compensation
grants or exercises); (iii) expense reimbursements; (iv) severance payments, or
(v) any other payments or benefits other than normal Compensation as determined
by the Plan Administrator in its sole discretion.

2.10. Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt pursuant to Article IV. A Participant’s Compensation Deferral
may consist of a Salary Deferral Commitment, a Bonus Deferral Commitment, or a
combination, as applicable to the Participant.

2.11. Disability. “Disability” means that a Participant either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determineable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve

 

2



--------------------------------------------------------------------------------

(12) months, or (ii) is, by reason of any medically determineable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an an accident or health plan covering employees of the Participant’s Employer.
A Participant who has been determined to be eligible for Social Security
disability benefits shall be presumed to have a Disability as defined herein.

2.12. Discretionary Contribution. “Discretionary Contribution” means any amount
credited to a Participant’s Company Contribution Account under Section 5.4.

2.13. Elective Deferral Account. “Elective Deferral Account” means the Account
maintained in accordance with Section 5.2 with respect to any elective
Compensation Deferrals made under this Plan. A Participant’s Elective Deferral
Account shall be utilized solely as a device for the determination and
measurement of the amounts to be paid to the Participant pursuant to this Plan
and shall not constitute or be treated as a separate fund of assets.

2.14. Employer. “Employer” means the Company and any affiliated or subsidiary
entities designated by the Plan Administrator.

2.15. Matching Contribution. “Matching Contribution” means any amount credited
to a Participant’s Account under Section 5.3.

2.16. Participant. “Participant” means any employee who satisfies the
eligibility requirements set forth in Article III. In the event of the death or
incompetency of a Participant, the term means his or her beneficiary, personal
representative or guardian.

2.17. Participation Agreement. “Participation Agreement” means the authorization
form that an eligible employee files with the Plan Administrator to elect a
Compensation Deferral under the Plan for a Plan Year, a sample form of which is
attached as Exhibit A.

2.18. Plan. “Plan” means this Plan, entitled the MTC Technologies, Inc. 2007
Deferred Compensation Plan, as amended from time to time.

2.19. Plan Administrator. “Plan Administrator” means the committee appointed by
the Company to administer this Plan pursuant to Article VIII.

2.20. Plan Year. “Plan Year” means the twelve (12) month period beginning on
each January 1 and ending on the following December 31.

2.21. Retirement. “Retirement” means termination of Company employment after
attaining age sixty (60).

 

3



--------------------------------------------------------------------------------

2.22. Salary Deferral Commitment. “Salary Deferral Commitment” means that
portion of salary compensation for which a Participant has made an election to
defer receipt pursuant to Article IV.

2.23. Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, but shall only
include circumstances satisfying the requirements of Section 409A of the Code.

2.24. Year of Plan Participation. “Year of Plan Participation” means a twelve
(12) month consecutive period in which the Participant has participated in this
Plan.

ARTICLE III

Eligibility and Participation

3.1. Eligibility. An employee of the Company shall be eligible to participate in
this Plan if the employee is a management or highly compensated employee and is
named by the Plan Administrator to be a Participant in this Plan by notice given
to the employee through delivery of a Participation Agreement. An individual
shall remain a Participant until that individual has received full payment of
all amounts credited to the Participant’s Accounts.

3.2. Participation. An eligible employee may elect to enter into a Salary
Deferral Commitment with respect to any Plan Year by submitting a Participation
Agreement to the Plan Administrator by December 31 (or such earlier date
established by the Plan Administrator) of the calendar year immediately
preceding the Plan Year. An eligible employee may elect to enter into a Bonus
Deferral Commitment by submitting a Participation Agreement to the Plan
Administrator no later than six (6) months prior to the end of the period in
which the performance-based compensation that is the subject of the Bonus
Deferral Commitment is earned (or such earlier date established by the Plan
Administrator). Such Participation Agreement shall only be effective if entered
into in a manner consistent with the provisions of Code section 409A.

3.3. Partial Year Participation. If an employee first becomes eligible to
participate during a calendar year, the employee must submit a Participation
Agreement to the Plan Administrator no later than thirty (30) days following the
date the employee becomes eligible to participate. Such Participation Agreement
shall be effective only with respect to Compensation for services to be
performed subsequent to the election and deferred in a manner consistent with
the provisions of Code section 409A.

 

4



--------------------------------------------------------------------------------

3.4. Change of Status. If a Participant no longer meets the eligibility criteria
set forth in Section 3.1 or if the Plan Administrator determines that a
Participant’s employment performance is no longer at a level which deserves
reward through participation in this Plan, but the Participant’s employment with
Employer is not terminated, participation herein and eligibility to receive
benefits hereunder shall be limited to the Participant’s vested interest in such
benefits as of the date designated by the Plan Administrator.

ARTICLE IV

Elective Deferrals

4.1. Amount of Deferral Election. A Participant may elect a Compensation
Deferral in the Participation Agreement as follows:

(a) Salary Deferral Commitment. A Salary Deferral Commitment shall be related to
the salary payable by the Company to the Participant for services performed
during the Plan Year. The amount to be deferred shall be stated as a percentage
of the salary to be earned during the Plan Year, as a flat dollar amount from
any salary earned during the Plan Year, or in such other form as allowed by the
Plan Administrator.

(b) Bonus Deferral Commitment. The amount to be deferred shall be stated as a
percentage of any bonus earned during the Plan Year, as a flat dollar amount
from any bonus earned during the Plan Year, or in such other form as allowed by
the Plan Administrator.

4.2. Deferral Limits. The following limitations shall apply to Compensation
Deferrals:

(a) Minimum. The minimum deferral amount for a Salary or Bonus Deferral
Commitment shall be two thousand dollars ($2,000) per Plan Year. If the
Compensation Deferral is a Bonus Deferral Commitment, the $2,000 minimum shall
be calculated as a percentage of targeted incentive bonus.

(b) Maximum. The maximum deferral amount for the aggregate Salary and Bonus
Deferral Commitment during any Plan Year shall be Seventy Five Thousand Dollars
($75,000).

(c) Changes in Minimum or Maximum. The Plan Administrator may amend the Plan to
change the minimum or maximum deferral amounts from time to time by giving
written notice to all Participants. No such change may affect a Compensation
Deferral made prior to the Plan Administrator’s action unless otherwise required
by law.

 

5



--------------------------------------------------------------------------------

4.3. Treatment under Qualified Plan. Amounts deferred under this Plan will not
constitute compensation for any Company-sponsored qualified retirement plan.

4.4. Period of Commitment. A Participant’s Participation Agreement as to a
Compensation Deferral shall remain in effect until otherwise revoked. After a
Plan Year has begun, the Compensation Deferral shall be irrevocable for the
remainder of that Plan Year. A Participant may revoke a Compensation Deferral
for any future year prior to December 31 of the current Plan Year.
Notwithstanding the above, the Participation Agreement shall be terminated if a
distribution is made to a Participant as a result of an Unforseeable Emergency
pursuant to Section 6.6 or if such termination is required for the Participant
to be able to obtain a hardship distribution under a qualified plan with a
qualified cash or deferred arrangement under Code section 401(k). Any resumption
of the Participant’s deferrals under this Plan shall be made only at the
election of the Participant in accordance with Article III herein.

ARTICLE V

Participant Accounts

5.1. Establishment of Accounts. For record keeping purposes only, separate
accounts shall be maintained for each Participant to reflect his or her Elective
Deferral Account and Company Contribution Account (collectively referred to as
“Accounts.”) Separate sub-accounts shall be maintained to the extent necessary
to properly reflect the Participant’s distribution elections and vesting.

5.2. Crediting Compensation Deferrals to Elective Deferral Account. The Plan
Administrator shall credit Compensation Deferrals to the Participant’s Elective
Deferral Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election. Any withholding of taxes or other amounts which is
required by federal, state, or local law with respect to Compensation Deferrals
shall be withheld from the Participant’s non-deferred Compensation to the
maximum extent possible with any excess reducing the amount deferred.

5.3. Crediting Matching Contributions to Company Contribution Account. The
Company shall credit, on behalf of any Participant who has elected to make
Compensation Deferrals for a Plan Year, a Matching Contribution to the
Participant’s Company Contribution Account in an amount equal to the
Participant’s Compensation Deferrals for the Plan Year, up to a maximum of three
percent (3%) of the Participant’s Compensation. Matching Contributions shall be
credited at the same time that the Compensation Deferrals on which they are
based are credited to the Participant’s Account.

 

6



--------------------------------------------------------------------------------

5.4. Crediting Discretionary Contributions to Company Contribution Account. The
Company may make Discretionary Contributions to the Participant’s Company
Contribution Account. Discretionary Contributions shall be credited at such
times and in such amounts as the Plan Administrator in its sole discretion shall
determine. The Plan Administrator shall notify Participants of contributions to
their Company Contribution Account under this Section 5.4.

5.5. Interest on Account. A Participant’s Account shall be credited with
interest at the rate of six and one-half percent (6.5%) adjusted up or down each
year such that the interest for the following year shall be equal to the
five-year rolling average of the Moody’s Bond Record – Average Corporate Rate
rounded to the nearest tenth of a percent. For example, for Plan Year 2007 the
crediting rate (APR) was determined by using the five-year rolling average of
6.558% calculated as the end of calendar year 2005.

5.6. Valuation of Account. The value of a Participant’s Account as of any date
shall equal the amounts theretofore credited to such Account, including any
interest deemed to be earned on such Account in accordance with Section 5.4,
less any payments made to the Participant or the Participant’s Beneficiary
pursuant to this Plan, and any forfeitures.

5.7. Vesting of Accounts. Participants shall be vested in their Accounts as
follows:

(a) Compensation Deferrals, and interest credited thereon, shall be one hundred
percent (100%) vested at all times.

(b) Matching Contributions and Discretionary Contributions, and interest
credited thereon, shall vest as set forth in the Participation Agreement first
provided to the employee notifying him of his selection to participate in the
Plan. Notwithstanding the previous sentence, the Company Contribution Account
shall become one hundred percent (100%) vested upon the occurrence of any of the
following events to the extent permitted under Code section 409A:

(i) The Participant’s Retirement,

(ii) The Participant’s Disability,

(iii) The Participant’s death,

(iv) A Change in Control of the Company.

5.8. Statement of Account. The Plan Administrator shall provide or make
available to each Participant (including electronically), not less frequently
than annually, a statement in such form as the Plan Administrator deems
desirable setting forth the balance of his or her Account.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

Payments to Participants

6.1. Distributions. Distributions under this Plan may only be made in accordance
with the requirements of Code Section 409A.

6.2. Separation from Service. Upon (a) a Change in Control or (b) a
Participant’s separation from service with the Company within the meaning of
Section 409A of the Code for any reason except Disability or death, the
Participant shall be entitled to receive payment of the Participant’s Accounts
in a form and manner consistent with the requirements of Code Section 409A.
Benefits shall be paid in the form set forth in Section 6.3. Benefits payable in
a lump sum and the first installment of any benefits payable in installments
shall be paid as soon as practicable after January 1 of the year following the
year in which the Participant’s termination date occurs. Future annual
installment benefits shall be paid annually as soon as practicable after
January 1 of each subsequent year. Nothwithstanding the above, if the
Participant is re-employed by the Company before the last day of the year in
which such termination occurred, he or she shall be treated as if the
termination never occurred.

6.3. Form of Payment. Subject to the requirements of Code Section 409A, benefits
payable under Section 6.2 shall be payable from the Participant’s Account as a
result of separation from service shall be paid in the form elected by the
Participant in his or her Participation Agreement. If a Participant fails to
make a timely election, benefits shall be paid in equal annual installments over
a period of fifteen (15) years. Options for form of payment shall include:

(i) A lump sum payment, or

(ii) Substantially equal annual installments over a period of five (5), ten
(10) or fifteen (15) years. The Participant’s Account shall continue to earn
interest during the payment period on the unpaid balance in the Participant’s
Account.

6.4. Disability. Upon the Disability of a Participant, the Participant shall be
paid the balance in his or her Accounts in the form of a lump sum payment, with
such payment to be made as soon as practicable after the Participant’s
Disability has been determined.

6.5. Death.

(a) Upon the death of a Participant prior to termination of employment, the
Company shall pay to the Participant’s Beneficiary the balance in his or her
Accounts in the form of a lump sum payment, with such payment to be made as soon
as practicable after the Participant’s death.

 

8



--------------------------------------------------------------------------------

(b) Upon the death of a Participant after benefit payments have commenced, the
Participant’s Beneficiary shall receive the remaining unpaid balance in the
Participant’s Accounts in the same manner as the Participant was being paid
prior to the Participant’s death; provided, however, that any benefits payable
hereunder to a trust or estate shall be made in a lump sum.

6.6. Unforeseeable Emergency. Upon a finding that a Participant has suffered an
Unforeseeable Emergency, the Plan Administrator may, in its sole discretion,
make distributions from the Participant’s Elective Deferral Account. A
Participant requesting a distribution as a result of an Unforeseeable Emergency
shall apply in writing to the Plan Administrator and shall provide such
additional information as the Plan Administrator may require. The amount of the
withdrawal shall be limited to the amount necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship). If a distribution
is made due to an Unforeseeable Emergency in accordance with this Section 6.6,
the Participant’s deferrals under this Plan shall cease for the remainder of the
Deferral Period in which the distribution occurs. Any resumption of the
Participant’s deferrals under this Plan shall be made only at the election of
the Participant in accordance with Article III herein.

6.7. Small Accounts. Notwithstanding any election made under this Plan, if the
total value of the Participant’s Account on the Participant’s Retirement date is
less than $10,000, then the Participant’s Account shall be paid to the
Participant in one lump sum as soon as practicable after January 1 of the year
following the year in which the Participant retires.

6.8. Valuation of Payments. Any lump sum benefit owed under this Article VI
shall be payable in an amount equal to the value of the Participant’s Accounts
(or relevant portion thereof) as of January 1 in the year in which payment is to
be made. The first annual installment payment in a series of installment
payments shall be equal to (i) the value of the Participant’s Accounts (or
relevant portion thereof) as of January 1 in the year in which payment is to be
made, divided by (ii) the number of installment payments elected by the
Participant. The remaining installments shall be paid in an amount equal to the
value of such Accounts (or relevant portion thereof) as of January 1 in the year
in which each payment is to be made, divided by the number of remaining unpaid
installment payments; provided that in any event the entire balance of the
Account shall be paid to the Participant in the last year in which a payment is
due.

6.9. Delay of Payment for Specified Employees. Notwithstanding any provision of
this Plan to the contrary, in the case of any Participant who is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), no distribution
under this Plan may be made, or may commence, before the date which is 6 months
after the date of such Participant’s “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i).

 

9



--------------------------------------------------------------------------------

6.10. Effect of Code Section 4999. Notwithstanding any other provision of this
Plan to the contrary, if any payments made to a Participant from his Company
Contribution Account, alone or together with any other compensation or benefit a
Participant has received or may receive, would result in the Participant’s being
subject to an excise tax under Section 4999 of the Code, the amount payable
hereunder may be reduced or deferred to the extent necessary to ensure that no
payment or distribution by the Company or any other person to or for the benefit
of the Participant will be subject to the excise tax imposed by Section 4999.
Such reduction or deferral shall only be made in compliance with Code
Section 409A.

6.11. Discharge for Cause. Notwithstanding any other provision of this Plan to
the contrary, no benefit, other than the amount of a Participant’s Elective
Compensation Deferrals, shall be paid hereunder if a Participant’s employment
with Employer has been terminated for “cause.” A termination for cause is a
termination based upon the occurrence of any of the following events:

(a) The Participant’s willful and intentional violation of any state or federal
laws, or of the Bylaws, rules, policies or resolutions of Employer, or the rules
or regulations of any regulatory agency or governmental authority having
jurisdiction over Employer, which in the opinion of the Plan Administrator has
or might have a material adverse effect upon Employer;

(b) The Participant’s conviction of any felony or any crime involving moral
turpitude, or the Participant’s willful and intentional commission of a
fraudulent or dishonest act; or

(c) The Participant’s willful and intentional disclosure, without authority, of
any secret or confidential information concerning Employer or any customer of
Employer, or taking any action which Employer’s Board determines, in its sole
discretion and subject to good faith, fair dealing and reasonableness,
constitutes unfair competition with or induces any customer to breach any
contract with Employer.

6.12. Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his or
her Beneficiary). Each Participant, however, shall be responsible for the
payment of all individual tax liabilities relating to any such benefits.

 

10



--------------------------------------------------------------------------------

6.13. Effect of Payment. The full payment of the applicable benefit under this
Article VI shall completely discharge all obligations on the part of the Company
to the Participant (and each Beneficiary) with respect to the operation of this
Plan, and the Participant’s (and Beneficiary’s) rights under this Plan shall
terminate.

ARTICLE VII

Beneficiary Designation

7.1. Beneficiary Designation. Subject to Section 7.3, each Participant shall
have the right, at any time, to designate one (1) or more persons or an entity
as Beneficiary (both primary as well as contingent) to whom benefits under this
Plan shall be paid in the event of such Participant’s death prior to complete
distribution of the Participant’s Accounts. Each Beneficiary designation shall
be in a written form prescribed by the Plan Administrator (a sample of which is
attached as Exhibit B) and shall be effective only when filed with the Plan
Administrator during the Participant’s lifetime.

7.2. Changing Beneficiary. Subject to Section 7.3, any Beneficiary designation
may be changed by a Participant without the consent of the previously named
Beneficiary by the filing of a new Beneficiary designation with the Plan
Administrator. The filing of a new properly completed Beneficiary designation
shall cancel all Beneficiary designations previously filed.

7.3. Community Property. If the Participant resides in a community property
state, any Beneficiary designation shall be valid or effective only as permitted
under applicable law.

(a) No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided in Section 7.1, if the Beneficiary
designation is void under Section 7.3, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s Accounts, the Participant’s Beneficiary shall be the
Participant’s estate.

7.4. Effect of Payment. Payment to the deemed Beneficiary shall completely
discharge the Company’s obligations under this Plan.

ARTICLE VIII

Administration

8.1. Plan Administrator. The Plan Administrator shall be a committee appointed
by the Company to administer the Plan. The Plan Administrator shall have full
discretionary power and authority to interpret the Plan, to prescribe, amend and
rescind any rules, forms and procedures as it deems necessary or

 

11



--------------------------------------------------------------------------------

appropriate for the proper administration of the Plan and to make any other
determinations, including factual determinations, and take such other actions as
it deems necessary or advisable in carrying out its duties under the Plan.

8.2. Agents. The Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may, from time
to time, consult with counsel who may be counsel to the Company.

8.3. Binding Effect of Decisions. All decisions and determinations by the Plan
Administrator shall be final, conclusive and binding on the Company,
Participants, Beneficiaries and any other persons having or claiming an interest
hereunder.

8.4. Indemnification of Plan Administrator. The Company shall indemnify and hold
the Plan Administrator harmless against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan due to the Plan Administrator’s service as such, except in the case of
gross negligence or willful misconduct by the Plan Administrator or as expressly
provided by statute.

ARTICLE IX

Claims Procedures

9.1. Claim. A Participant who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan may file a written request for
such benefit with the Plan Administrator, setting forth his or her claim for
benefits.

9.2. Claim Decision. The Plan Administrator shall reply to any claim filed under
Section 9.1 within 90 days of receipt, unless it determines to extend such reply
period for an additional 90 days for reasonable cause. If the claim is denied in
whole or in part, such reply shall include a written explanation, using language
calculated to be understood by the Participant, setting forth:

(a) the specific reason or reasons for such denial;

(b) the specific reference to relevant provisions of this Plan on which such
denial is based;

(c) a description of any additional material or information necessary for the
Participant to perfect his or her claim and an explanation why such material or
such information is necessary;

(d) appropriate information as to the steps to be taken if the Participant
wishes to submit the claim for review;

 

12



--------------------------------------------------------------------------------

(e) the time limits for requesting a review under Section 9.3 and for review
under Section 9.4 hereof; and

(f) the Participant’s right to bring an action for benefits under Section 502 of
ERISA.

9.3. Request for Review. Within 60 days after the receipt by the Participant of
the written explanation described above, the Participant may request in writing
that the Plan Administrator review its determination. The Participant or his or
her duly authorized representative may, but need not, review the relevant
documents and submit issues and comment in writing for consideration by the Plan
Administrator. If the Participant does not request a review of the initial
determination within such 60-day period, the Participant shall be barred and
estopped from challenging the determination.

9.4. Review of Decision. After considering all materials presented by the
Participant, the Plan Administrator will render a written decision, setting
forth the specific reasons for the decision and containing specific references
to the relevant provisions of this Plan on which the decision is based. The
decision on review shall normally be made within 60 days after the Plan
Administrator’s receipt of the Participant’s claim or request. If an extension
of time is required for a hearing or other special circumstances, the
Participant shall be notified and the time limit shall be 120 days. The decision
shall be in writing and shall state the reasons and the relevant Plan provisions
and the Participant’s right to bring an action for benefits under Section 502 of
ERISA. All decisions on review shall be final and shall bind all parties
concerned.

ARTICLE X

Miscellaneous

10.1. Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensation employees” within the meaning of Sections
201, 301, and 401 of the Employee Retirement Income Security act of 1974, as
amended (“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3,
and 4 of Title I of ERISA. Accordingly, the Plan shall terminate and no further
benefits, other than a Participant’s elective Compensation Deferrals, shall be
paid hereunder if it is determined by a court of competent jurisdiction or by an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA which is not so exempt.

10.2. Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Company, nor shall they be Beneficiaries
of, or have any rights, claims or interests in any life insurance policies,
annuity

 

13



--------------------------------------------------------------------------------

contracts, or the proceeds therefrom owned or which may be acquired by the
Company. Except as may be provided in Section 10.3, such policies, annuity
contracts or other assets of the Company shall not be held under any trust for
the benefit of Participants, their Beneficiaries, heirs, successors or assigns,
or held in any way as collateral security for the fulfilling of the obligations
of the Company under this Plan. Any and all of the Company’s assets and policies
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company’s obligation under the Plan shall be that of an unfunded
and unsecured promise to pay money in the future.

10.3. Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.

10.4. Protective Provisions. Each Participant and Beneficiary shall cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator in order to facilitate the payment of benefits hereunder.
If a Participant or Beneficiary refuses to cooperate with the Plan
Administrator, the Company shall have no further obligation to the Participant
or Beneficiary under the Plan, other than payment of the then-current balance of
the Participant’s Accounts in accordance with prior elections.

10.5. Inability to Locate Participant or Beneficiary. If the Plan Administrator
is unable to locate a Participant or Beneficiary within two years following the
date the Participant was to commence receiving payment, the entire amount
allocated to the Participant’s Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest from the date payment was to
commence pursuant to Article VI.

10.6. No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant or any
person whosoever, the right to be retained in the service of the Company, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

10.7. No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

 

14



--------------------------------------------------------------------------------

10.8. Obligations to Company. If a Participant becomes entitled to a payment of
benefits under the Plan, and if at such time the Participant has outstanding any
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributable. Such determination shall be made by the
Plan Administrator in its sole discretion.

10.9. No Liability for Action or Omission. Neither the Company nor any director,
officer or employee of the Company shall be responsible or liable in any manner
to any Participant, Beneficiary or any person claiming through them for any
benefit or action taken or omitted in connection with the granting of benefits,
the continuation of benefits, or the interpretation and administration of this
Plan.

10.10. Nonalienation of Benefits. Except as otherwise specifically provided
herein, all amounts payable hereunder shall be paid only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall such accounts of a Participant be subject to execution by
levy, attachment, or garnishment or by any other legal or equitable proceeding,
nor shall any such person have any right to alienate, anticipate, commute,
pledge, encumber, or assign any benefits or payments hereunder in any manner
whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct. Notwithstanding the foregoing, all or a portion of a Participant’s
Account may be awarded to an “alternate payee” (within the meaning of
Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a judgment,
decree or order that, in the Plan Administrator’s sole discretion, would meet
the applicable requirements for qualification as a “qualified domestic relations
order” (within the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were
subject to the provisions of Section 206(d) of ERISA.

10.11. Liability for Benefit Payments. The obligation to pay or provide for
payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the Company.

10.12. Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of Ohio to the extent not superseded by
federal law, without reference to the principles of conflict of laws.

 

15



--------------------------------------------------------------------------------

10.13. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

10.14. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

10.15. Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.

10.16. Notice. Any notice or filing required or permitted to be given to the
Plan Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
MTC Technologies, Inc. 2007 Deferred Compensation Plan, Attn: Vice President –
General Counsel, MTC Technologies, Inc., 4032 Linden Avenue, Dayton, Ohio 45432
or to such other person or entity as the Plan Administrator may designate from
time to time. Such notice shall be deemed given as to the date of delivery, or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

10.17. Amendment and Termination. The Plan may be amended, suspended, or
terminated at any time by Company or by the Plan Administrator in its sole
discretion; provided, however, that no such amendment, suspension or termination
shall result in any reduction in the value of a Participant’s Accounts
determined as of the effective date of such amendment. In addition, the Plan,
and/or the terms of any election made hereunder, may be amended at any time and
in any respect by Company or by the Plan Administrator if and to the extent
recommended by counsel in order to conform to the requirements of Section 409A
of the Code and regulations thereunder. In the event of any suspension or
termination of the Plan, payment of Participants’ Accounts shall be made under
and in accordance with the terms of the Plan and the applicable elections
(except that the Plan Administrator may determine, in its sole discretion, to
accelerate payments to all Participants if and to the extent that such
acceleration is permitted under Section 409A of the Code and regulations
thereunder).

 

MTC TECHNOLOGIES, INC. By:  

/s/ David S. Gutridge

Title:   Chief Executive Officer Date: December 22, 2006

 

16